DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed 09/22/21.
The reply filed 09/22/21 affects the application 16/617,763 as follows:
1.      Claims 61 and 68 have been amended. New claims 69 and 70 have been added. Applicant’s amendments have overcome the rejection made under 35 U.S.C. 112(b). The rejections of the office action mailed 07/12/21 have been modified as necessitated by Applicant’s amendments. Claims 49-61 and 67-70, the invention of Group I are prosecuted by the examiner. Claims 62-66 are withdrawn.  
2.     The responsive is contained herein below.
Claims 49-70 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 49, 55-61, 67, 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holden et al. (Cancer Chemother Pharmacol (1995) 36:165-171) in view of Dervieux et al. (US 20080268045 A1) and von Recum et al. (US 20120220518 A1).
Claim 49 is drawn to an immediate release pharmaceutical composition comprising (i) a therapeutic amount of methotrexate or any pharmaceutically acceptable salts thereof, (ii) a non-
Holden et al. disclose in vitro tests with human squamous carcinoma cells exposed to combination treatment with methotrexate and novobiocin resulting in greater than additive cytotoxicity. Also, Holden et al. disclose in vivo tests of tumour growth delay in mice (methotrexate, 2 mg/kg by continuous SC infusion over 7 days; then on 7th day novobiocin 100 mg/kg administered by intraperitoneal injection), showing tumour growth delay effect to be additive or greater than additive (see figure 4).
The difference between Applicant’s claimed composition and the composition taught by Holden et al. is that Holden et al. do not disclose that their composition is an immediate release composition, per se.   
Dervieux et al. disclose that methotrexate can be administered in either an immediate release or sustained release formulation (see page 17, [0239]).
von Recum et al. disclose that novobiocin can undergo rapid non-linear release (see page 12, [0122]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release. It should be noted that the combination of compounds that are used to treat the same diseases are well known In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
It should be noted that it is obvious to use different ratios of novobiocin to methotrexate such as a molar ratio of 1 molar equivalent as taught by Holden et al. such as the combination of 5 µM methotrexate and 5 µM of novobiocin (which is also equivalent to a ratio of 1). The preparation separate composition to treat the same disease or condition is well known in the art and depends on factors such as the severity of the disease or cancer and the type of patient to be treated. 

Claims 50-54, 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holden et al., Dervieux et al. and von Recum et al. as applied in claim 49 above and further in view of Hospira, October 2011 and Takemura et al. (Metabolism, Volume 15, Issue 6, June 1966, Pages 566-576).
Dervieux et al. and von Recum et al. is the milligrams (mg) of methotrexate and novobiocin.   
Hospira discloses that methotrexate can be administered in different amounts or doses including 20 mg (see page 3 of 48).
Takemura et al. disclose that novobiocin can be administered daily for varying periods of time in doses of 20 to 60 mg (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a composition comprising methotrexate in an amount taught by Hospira such as 20 mg and novobiocin in an amount taught by Takemura et al. such as 20 to 60 mg and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release. It should be noted that the combination of compounds that are used to treat the same diseases are well known in the art. More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate in an amount taught by Hospira such as 20 mg and novobiocin in an amount taught by Takemura et al. such as 20 to 60 mg and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
It should be noted that it is obvious to prepare different wt% of methotrexate and novobiocin such 40 wt% of each such as by preparing 20 mg of each drug or compound in the composition as taught by Hospira and Takemura and to include other compound or excipients such as water, isotonization agent, such as sodium chloride; an ionization agent, such as sodium hydroxide to facilitate the immediate release and solvents, especially to administer the composition under physiological conditions to a patient.  

Claims 68, 70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holden et al., Dervieux et al. and von Recum et al. as applied in claim 49 above and further in view of 
Mercadante (Cancer Treatment Reviews 2001; 27: 51–61).
	The difference between Applicant’s claimed composition and the composition taught by Holden et al., Dervieux et al. and von Recum et al. is that Holden et al., Dervieux et al. and von Recum et al. do not disclose that their composition includes a non- steroidal anti-inflammatory agents (NSAIDs).   
Mercadante disclose that the role of non-steroidal anti-inflammatory drugs (NSAIDs) in cancer pain has been well established in the treatment of mild pain and severe pain (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release. It should be noted that the combination of compounds that are used to treat the same diseases are well known in the art. More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient with cancer pain and to include includes a non- steroidal anti-inflammatory agents (NSAIDs) to treat the cancer pain as taught by Mercadante, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
	It should be noted that it is obvious to use non- steroidal anti-inflammatory agents (NSAIDs) disclosed by Mercadante such as indomethacin.

Response to Arguments
Applicant's arguments with respect to claims 49-61 and 67-70 have been considered but are not found convincing.

However, it does not matter whether or not the polyglutamation is a prerequisite for the therapeutic effect of MTX in autoimmune inflammatory diseases, like rheumatoid arthritis. More importantly, Holden et al. disclose using or admininistering methotrexate and novobiocin to treat tumour growth, not the therapeutic effect of MTX in autoimmune inflammatory diseases, like rheumatoid arthritis. In other words, Holden et al. disclose in vitro tests with human squamous carcinoma cells exposed to combination treatment with methotrexate and novobiocin resulting in greater than additive cytotoxicity. Also, Holden et al. disclose in vivo tests of tumour growth delay in mice (methotrexate, 2 mg/kg by continuous SC infusion over 7 days; then on 7th day novobiocin 100 mg/kg administered by intraperitoneal injection), showing tumour growth delay effect to be additive or greater than additive (see figure 4). It should be noted that there is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 U.S.P.Q.2d 1897, 1904 (Fed. Cir. 1990) (in banc), cert. denied, 111 S. Ct. 1682 (1991).  An obviousness rejection is proper under Dillon so long as the prior art suggests a reason or provides motivation to make the claimed invention, even where the reason or motivation is based on a different utility from that discovered by applicant.  As the Dillon 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
The Applicant argues that it cannot be learnt from Figure 4, if the tumour growth curves observed show either purely additive or synergistic pharmacodynamics effects. Instead, the skilled person would learn from Table 3 in Holden, that the observed effect on tumour growth inhibition by the combination of MTX with NOV is indeed not different from the theoretical additive effect of said combination.
However, the fact that Applicant argues that Applicant cannot learn from Figure 4, if the tumour growth curves observed show either purely additive or synergistic pharmacodynamics does change, make different nor refute the data or results provided or disclosed by Holden et al. It should be noted that Holden et al. is a reviewed, accepted and published reference. In addition, it should be noted that Holden et al. have provided quantitative analysis of survival curves and generate isobolograms that supports their determinations of their scientific results, especially with respect to the additive or synergistic effects of their compounds or combinations thereof in the treatment of tumours or the inhibition tumour growth (e.g.; see abstract, see page 168, Figs. 2 and 3).  Also, it should be noted that Applicant claimed composition as recited (e.g.; see Dervieux et al. and von Recum et al. suggest the use of the same compounds (methotrexate and novobiocin) in the same amounts (i.e.; therapeutic amount of methotrexate and non-therapeutic amount of and novobiocin). 
The Applicant argues that Holden does not disclose, teach or suggest an immediate release pharmaceutical composition. Further, Holden does neither disclose, teach or suggest a
composition comprising (i) a therapeutic amount of methotrexate or any pharmaceutically
acceptable salts thereof, (ii) a non-therapeutic amount of novobiocin or any pharmaceutically
acceptable salts thereof, optionally in the association with one or more pharmaceutically
acceptable excipient, carrier or diluent.
However, the above rejection was made by applying Holden et al., Dervieux et al. and von Recum et al. And thus, it does not matter whether or not Holden et al. exemplify or disclose an immediate release pharmaceutical composition. More importantly, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
	The Applicant argues that Dervieux merely discloses sustained release methotrexate formulations, and does not disclose a pharmaceutical composition that also includes novobiocin. 
However, Dervieux et al. disclose that methotrexate can be administered in either an immediate release or sustained release formulation (see page 17, [0239]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
The Applicant argues that Von Recum relates generically to a therapeutic agent delivery platform and a therapeutic guest agent, but also does not disclose compositons containing both methotrexate or novobiocin.
However, the above rejection was made by applying Holden et al., Dervieux et al. and von Recum et al. And thus, Von Recum does not have to disclose compositons containing both methotrexate or novobiocin. More importantly, von Recum et al. disclose that novobiocin can undergo rapid non-linear release (see page 12, [0122]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
The Applicant argues that neither reference (Hospira and Takemura) discloses or suggests an immediate release pharmaceutical composition comprising (1) a therapeutic amount of methotrexate or any pharmaceutically acceptable salts thereof, (ii) a non-therapeutic amount of novobiocin or any pharmaceutically acceptable salts thereof, as recited in independent claim 49.
However, the above rejection was made by applying Holden et al., Dervieux et al., von Recum et al., Hospira and Takemura et al. And thus, neither Hospira or Takemura et al. has to disclose or suggest an immediate release pharmaceutical composition comprising (1) a therapeutic amount of methotrexate or any pharmaceutically acceptable salts thereof, (ii) a non-therapeutic amount of novobiocin or any pharmaceutically acceptable salts thereof, as recited in independent claim 49.  More importantly, Hospira discloses that methotrexate can be administered in different amounts or doses including 20 mg (see page 3 of 48). And, Takemura et al. disclose that novobiocin can be administered daily for varying periods of time in doses of 20 to 60 mg (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate in an amount taught by Hospira such as 20 mg and novobiocin in an Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
The Applicant argues that Mercandante does not overcome the above-described deficiencies of Holden and the other secondary references cited by the Examiner.
However, Mercadante disclose that the role of non-steroidal anti-inflammatory drugs (NSAIDs) in cancer pain has been well established in the treatment of mild pain and severe pain (see abstract). consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient with cancer pain and to include includes a non- steroidal anti-inflammatory agents (NSAIDs) to treat the cancer pain as taught by Mercadante, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        


/MICHAEL C HENRY/Examiner, Art Unit 1623